Name: Commission Regulation (EEC) No 3100/84 of 7 November 1984 fixing for the 1984/85 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 84 Official Journal of the European Communities No L 291 / 17 COMMISSION REGULATION (EEC) No 3100/84 of 7 November 1984 fixing for the 1984/85 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines Clementines, are fixed at a level equal to that of the previous marketing year, adjusted by an amount equal to the difference between, firstly, the amount resulting from the application , to those reference prices, of the percentage increase in the basic prices and the buying-in prices in relation to the preceding market ­ ing year, and, secondly, the amount corresponding to the increase in the financial compensation provided for in Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3), as last amended by Regulation (EEC) No 2004/83 (4) ; Whereas, under the third subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, the amount of the reference price is first increased by up to 15% , shared in equal parts between two marketing years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tangerines, satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas, under point (a) of the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year, the reference price for fresh mandarins ' including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines falling within subheading 08.02 B II of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of quality class I , of all sizes , shall , for the period 1 November to 28 February, be 25,72. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 197^, p. 1 . (2) OJ No L 130 , 16 . 5 . 1984, p. 1 . 0 OJ No L 318 , 18 . 12 . 1969 , p. 1 . O OJ No L 198 , 21 . 7 . 1983, p. 2. No L 291 / 18 Official Journal of the European Communities 8 . 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1984. For the Commission Poul DALSAGER Member of the Commission